Citation Nr: 1735485	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-35 374	)	DATE
Court Remand 	)
	)


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for alcohol abuse, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disability, to include as secondary to PTSD.

3.  Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and as secondary to PTSD.

4.  Entitlement to service connection for alcohol abuse, to include as secondary to PTSD.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral  lower extremities, to include as due to herbicide exposure.  






ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for alcohol abuse is reopened, and to that extent only, the appeal is granted.

Service connection for sleep and gastrointestinal disabilities is denied.  


FINDINGS OF FACT

1.  A February 2005 rating decision denied the Veteran's claim for entitlement to service connection for alcohol abuse on the basis that no causal relationship to a service-connected disability had been established.  

2.  The Veteran did not appeal the February 2005 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3.  Evidence received since the time of the final February 2005 decision is new and contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's alcohol abuse.   

4.  The Veteran was not diagnosed with a sleep disability at any time during the pendency of this appeal; instead, his sleep impairment stands as a symptom of his service-connected PTSD.   

5.  The Veteran has been diagnosed with gastroesophageal reflux disease (GERD).  

6.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's GERD was incurred in or is otherwise etiologically related to service, or is proximately due to or chronically aggravated by his service-connected PTSD.

CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  Evidence received to reopen the claim of entitlement to service connection for alcohol abuse is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1966 to May 1968. 

These matters come before the Board of Veterans' Appeals (Board) from February 2005, November 2007, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The February 2005 rating decision denied the Veteran's sleep and gastrointestinal claims, which were subsequently denied in an October 2009 Board decision.  However, in August 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating the Board's decision and remanding the claims for further development.  In September 2012, the Board further remanded the claims for further development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2007 rating decision denied the Veteran's peripheral neuropathy claim.  Said claim was additionally denied by the Board in September 2012.  However, in November 2013, the Court issued a Memorandum Decision vacating the Board's decision and remanding this claim for further development.  This matter has since been returned to the Board for further adjudication.

Finally, the April 2014 rating decision reopened the Veteran's alcohol abuse claim on the basis that new and material evidence had been received, but denied the claim on the merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

The Board notes that the Veteran initially filed a claim for entitlement to service connection for a hiatal hernia.  However, the Court has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the claim has been expanded to include all gastrointestinal disabilities, as reflected on the title page.  

The Veteran's peripheral neuropathy claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

2.  New and Material Evidence

The Board first turns to the Veteran's request to reopen a previously denied claim of entitlement to service connection for alcohol abuse.  

To that end, VA may reopen a claim for service connection which has been previously and finally disallowed when new and material evidence has been presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108 (2016); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

"New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  Taken in combination, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Thus, the Board must first determine whether a veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
 
Procedurally, the Veteran first filed a claim to establish service connection for alcohol abuse in January 2004.  This claim was denied in a February 2005 rating decision.  The Veteran did not appeal this decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the February 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The Veteran filed to reopen this claim in January 2012.  An April 2014 rating decision reopened the claim, but denied it on the merits.  The Veteran filed a timely Notice of Disagreement in August 2014, and a Statement of the Case was provided in June 2015.  The Veteran filed his substantive appeal that same month, and the issue has since been certified to the Board for appellate review.  

Although the Veteran's claim was reopened in the April 2014 rating decision, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 2005 rating decision is the last final disallowance of this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Thus, the Board turns to the question of whether new evidence has been submitted since the final February 2005 rating decision.  Evidence associated with the claims file since that time includes numerous private treatment records; VA treatment records spanning September 2006 to June 2016; several academic articles submitted by the Veteran in June 2012; and VA examination reports dated September 2006, April 2010, December 2011, October 2012, and May 2015.  This evidence all qualifies as new as it was not of record at the time of the February 2005 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record at the time of the final February 2005 rating decision established a current diagnosis of alcohol abuse in the Veteran.  Yet, other than the Veteran's own lay statements, the evidence did not speak to a possible causal link between the Veteran's alcohol abuse and a service-connected disability.    

However, both the noted private treatment records and academic articles tend to suggest a link between the Veteran's alcohol use and his service-connected psychiatric disability.  Further, the etiology of the Veteran's alcohol abuse was directly addressed by multiple VA examiners.  As such, the Board finds that the new evidence also qualifies as material, as it contributes to a more complete understanding of the circumstances surrounding the Veteran's claim.  C.F.R. 
§ 3.156(a) (2016).  

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in February 2005.  Shade, 24 Vet. App. at 117. The claim of entitlement to service connection for alcohol abuse is thus reopened.   

3.  Entitlement to Service Connection

The Board now turns to the Veteran's claims for entitlement to service connection for sleep and gastrointestinal disabilities.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

      3a.  Sleep Disability

The Board first turns to the Veteran's sleep disability claim.  

In doing so, the Board does not find competent evidence of a diagnosed sleep disability existing at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

In this regard, the Veteran underwent VA examination in September 2016.  At that time, the VA examiner asserted that the Veteran did not currently have sleep apnea, and never had.  Instead, the Veteran demonstrated an Epworth Sleepiness Score of 3 upon examination, which did not warrant the need for a sleep study.  In light of this opinion, which was based upon a review of the Veteran's entire medical history, the Board thus finds that the first Shedden element has not been met.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In reaching this conclusion, the Board is cognizant of certain treatment records that track the Veteran's history of sleep impairment.  However, it would appear that the Veteran's sleep impairment is not due to a separate and distinct disability, but instead stands as a symptom of his service-connected PTSD.  See VA examination dated September 2006 (noting that the Veteran's "depression effects his sleep"); VA examination dated April 2010 (noting that the Veteran averages four to six hours of sleep per night and feels tired the next day, and that these symptoms "are consistent with both depression and PTSD").  Said contention is supported by the evidence of record, including the conclusion of an October 2012 VA examiner who opined that the Veteran did not meet the DSM-IV requirements for a separate sleep disorder, as the Veteran's sleep issues were considered symptoms of his PTSD.  

Thus, although the record makes certain references to the existence of a sleep disability, the most probative evidence attributes this condition as a symptom of the Veteran's PTSD, rather than to the existence of a separate disability.  As such, the Veteran's sleep impairment has previously been rated as a symptom of his PTSD and does not warrant the assignment of a separate disability rating at this time.  See 38 C.F.R. § 4.14 (2016); see also Mittleider v. West, 11 Vet. App. 181 (1998).

To that end, the Board acknowledges the Veteran's implicit assertion that a separate sleep disability exists.  Although a veteran is competent to attest to observable symptomatology, the Veteran here is not shown to possess the requisite medical training and expertise to offer an actual medical diagnosis in light thereof.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the most probative evidence of record reflects that the Veteran has not been diagnosed with a sleep disability at any time during the pendency of this appeal.  Accordingly, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

      3b.  Gastrointestinal Disability

The Board now turns to the Veteran's gastrointestinal claim.

At the outset, the Board first finds competent evidence of a current disability.  The Veteran was diagnosed with GERD by VA examiners in October 2012 and September 2016.  Said diagnosis is corroborated by the additional evidence of record, to include VA treatment records spanning September 2006 to June 2016. Accordingly, the Board finds that the first Shedden element has been met.

In this regard, the Board notes that the Veteran initially filed a claim to establish service connection for a hiatal hernia.  VA treatment records contain one isolated reference the existence of such a condition, in March 2006.  However, an October 2012 VA examiner subsequently noted that this condition was listed in a generic review of the Veteran's systems.  As such, this report did not qualify as an actual diagnosis, and did not appear to be based upon any sort of diagnostic testing.  Thus, the examiner concluded that the Veteran had never presented with a hiatal hernia in the past.  In light of the evidence of record and the October 2012 examiner's opinion, the Board thus finds that the Veteran has not presented with a hiatal hernia at any time during the rating period on appeal.  Nonetheless, the Board will continue with its service connection analysis in light of the Veteran's diagnosis of GERD.  

However, the Board does not find competent evidence of an in-service illness or event.  Both the Veteran's entrance and exit examinations (dated April 1966 and May 1968) report that his abdomen and viscera (including hernia) were evaluated as normal.  The Veteran's exit examination further reports no history of frequent indigestion.  It does not appear that the Veteran solicited treatment for any related conditions during service, as VA is in possession of a complete copy of the Veteran's service treatment records, which are silent for reports of in-service treatment.  See Request for Information dated May 1972 (indicating VA's request for a complete copy of the Veteran's in-service medical records).  In the total absence of evidence speaking to an in-service illness or event, the Board thus finds that the second Shedden element has not been met.  Accordingly, analysis into a direct causal nexus between the Veteran's gastrointestinal disability and service is rendered moot at this time.  

Nonetheless, the Veteran may still be entitled to disability benefits upon competent evidence that his disability was caused or aggravated by his service-connected PTSD.  

There is one nexus opinion of record in this regard.  In September 2016, a VA examiner opined that it was less likely than not that the Veteran's disability was incurred in or caused by military service, or related to his service-connected PTSD.  In doing so, the examiner noted the Veteran's extremely limited history and symptomatology relating to a gastrointestinal disability.  Further, the examiner indicated that PTSD does not change the anatomy of the stomach or cause irritation of the esophagus.  As such, the examiner concluded that the Veteran's diagnosis was "in no way . . . secondary to PTSD."  The Board affords significant probative value to this opinion, which is based upon a detailed review of the Veteran's medical history and etiological relationship with his PTSD.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

The additional evidence of record, to include private and VA treatment records, are silent for a positive nexus opinion.  Although such a nexus is implicitly asserted by the Veteran in his filing of a claim, he lacks the requisite medical training and expertise to assess the etiology of his disability.  See Jandreau, 492 F.3d at 1376-77.

Accordingly, the Board does not find that a nexus exists between the Veteran's gastrointestinal disability and his PTSD.  As such, entitlement to service connection for a gastrointestinal disability is denied.  


REMAND

The Board now turns to the Veteran's claims for entitlement to service connection for alcohol abuse and peripheral neuropathy of the lower extremities.  Although the Board sincerely regrets the additional delay this may cause, further development is needed prior to the adjudication of these claims.

1.  Alcohol Abuse

Generally, compensation shall not be paid if a disability is the result of the veteran's own willful misconduct, or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  Thus given the nature of this claim, entitlement to service connection on a direct basis is not available.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110  does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  Id. at 1381.

As such, service connection may be awarded in this case upon competent evidence that the Veteran's alcohol abuse was caused or aggravated by his service-connected PTSD.

Although the Veteran has undergone numerous VA psychiatric examinations, the Board finds that the corresponding nexus opinions do not adequately address this avenue to entitlement.  See VA examination dated September 2006  (reporting that the Veteran's alcohol dependence "has a separate etiology and course and is not related to or aggravated by [his] subjective PTSD"); VA examination dated April 2010 (reporting that the Veteran's alcohol dependence was not related to his PTSD); VA examination dated December 2011 (reporting that the Veteran's alcohol dependence was not caused by his PTSD and depression); VA examination dated October 2012 (reporting that the Veteran's alcohol dependence are not caused by his PTSD or depression); VA examination dated May 2015 (reporting that the Veteran's psychiatric condition was not attributable to the physiological effects of a substance, including alcohol).

However, VA has a duty to ensure that its examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, an adequate opinion must directly address the inquiry of whether the Veteran's alcohol abuse was caused or aggravated by his service-connected PTSD, as accompanied by a detailed rationale.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  As such an opinion is absent from the record, a remand is warranted at this time.  
2.  Peripheral Neuropathy

Remand is additionally warranted with regard to the Veteran's peripheral neuropathy claim.  

First, the Board notes that the Veteran's disability was most recently assessed during an April 2017 VA examination.  At that time, the examiner asserted that the Veteran did not currently have, and had never been diagnosed with, diabetic peripheral neuropathy.  However, the evidence of record refutes this contention, to include a diagnosis of peripheral neuropathy in the lower extremities rendered by a May 2010 VA examiner.  See also private treatment letter dated February 2015 (diagnosing the Veteran with a neurologic condition).  As the Veteran's most recent examination thus appears to be based upon an incomplete or inaccurate review of the record, a remand is now warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual basis).

Further, presumptive service connection is available for veterans with a diagnosis of early onset peripheral neuropathy who served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), as exposure to herbicide agents will be presumed.  38 U.S.C.A. § 1116(f) (West 2014).  Here, the Veteran's service records confirm his service in Vietnam from November 1967 to May 1968.  As such, a VA examiner must assess the Veteran's current condition and assess whether the Veteran's peripheral neuropathy qualifies as "early onset." 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for a new VA examination to assess the current nature and etiology of the claimed alcohol abuse.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

a.  Identify whether the Veteran has demonstrated alcohol abuse at any time during the appeal period.

b.  If so, opine whether it is it at least as likely as not (50 percent probability or more) that the Veteran's alcohol abuse was caused or aggravated by the Veteran's service-connected PTSD or the treatment thereof?   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In this case, the examiner is also asked to specifically address the Veteran's private treatment records which tend to indicate a link between his psychiatric disability and his alcohol abuse, and a series of articles provided by the Veteran in June 2012 speaking to the possibility of such a causal link.  

3.  Further schedule the Veteran for a new VA examination to assess the current nature and etiology of his peripheral neuropathy of the lower extremities.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Again, the examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

a.  Identify whether the Veteran has demonstrated peripheral neuropathy of the lower extremities at any time during the appeal period.

b.  If so, determine whether said disability qualifies as "early onset."

c.  If not, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include presumed exposure to herbicides?

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		    K. Kovarovic, Associate Counsel

Copy mailed to:
John S. Berry, Esq. (representative) 
2650 North 48th St.
Lincoln, NE 68504



Department of Veterans Affairs


